Opinion of the court by
The plaintiffs in error are the members of the board of county commissioners and the county clerk of Oklahoma county. The defendants in error are remonstrants against the granting of a liquor license to one J. O. Sidikum, to sell malt, vinous and spirituous liquors in Oklahoma City.
Sidikum filed his petition with the county clerk and the required notice was given. The defendants in error filed a remonstrance, in which they alleged that the petition was not signed by thirty resident tax payers of the ward where the petitioner proposed to engage in the sale of liquors, and also that the petitioner had violated the provisions of the liquor law within one year last past. The *Page 133 
clerk fixed a day for the hearing, and on said day at about 7:30 a. m., the board met and dismissed the remonstrance, granted the license and directed the clerk to issue same, which was done before 9 o'clock of said day; the remonstrants appeared and demanded a hearing, which was refused, and an appeal denied.
The defendants in error then applied to the district court for a peremptory writ of mandamus, commanding the board to reassemble, cancel said license, and proceed to hear the evidence on the charges contained in the remonstrance. The plaintiffs in error appeared and filed an answer in which they admitted that they had acted on the petition at the hour of 7:30 a. m., and refused to hear the remonstrants, but denied certain other averments of the petition. The court on motion for judgment on the pleadings, granted the peremptory writ of mandamus, and ordered the county board to reassemble in session, to revoke the license issued to Sidikum, and proceed to hear the petitioner and remonstrants, after requiring each to give a bond for costs. From this order the plaintiffs in error appeal.
The defendants in error have filed a brief in the case. The plaintiffs in error have failed to file any brief in this court, or to otherwise prosecute their appeal.
Rule six of this court provides:
"In each civil cause, counsel for plaintiff in error shall furnish a copy of his brief to counsel for defendant in error at least thirty days before the first day of court, and the counsel for defendant in error shall furnish a copy *Page 134 
of his brief to counsel for plaintiff in error at least ten days before the first day of said term. Proof of service of the briefs must be filed with the clerk of the court seven days prior to the first day of said term. In case of a failure to comply with the requirements of this rule, the court may continue, or dismiss the cause, or affirm or reverse the judgment."
There being no error apparent on the face of the record, and the plaintiffs in error having made no effort to point out any, this court will not indulge the practice of hunting for errors, but will affirm the judgment of the district court, as provided in rule 6.
The judgment of the district court of Oklahoma county is affirmed at the costs of the plaintiffs in error.
Burwell, J., who presided in the court below, not sitting; all the other Justices concurring. *Page 135